Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 05, 2020

The Court of Appeals hereby passes the following order:

A20A1138. EDWIN ESTANGLEY GARCIA v. THE STATE.

      In 2015, Edwin Garcia entered an Alford1 plea to one count of trafficking
cocaine and was sentenced to eight years in confinement and fined $100,000.00. In
2019, Garcia filed a motion to correct a void sentence, arguing that his sentence was
void, as it did not comply with OCGA § 16-13-31 (a) (1) (A). The trial court entered
an order denying his motion, and Garcia filed a notice of appeal. However, we lack
jurisdiction because Garcia fails to raise a colorable void-sentence claim.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that . . . the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013). When a sentence is within the statutory range of punishment, it is
not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Garcia argued that his sentence was void because the trial court failed to
comply with OCGA § 16-13-31 (a) (1) (A), which requires a mandatory minimum
sentence of ten years and a fine of $200,000.00. OCGA § 16-13-31 (g) (2) (A),
however, allows a trial court to depart from the mandatory minimum sentence under
certain circumstances. The transcript shows that Garcia was sentenced pursuant to

      1
          North Carolina v. Alford, 400 U.S. 25 (91 SCt 160, 27 LE2d 162) (1970).
OCGA § 16-13-31 (g) (1) (B) (iv) (2014), and the State stipulated to the factors under
OCGA § 16-13-31 (g) (2) (A) that allowed a departure from the minimum sentence.
Accordingly, Garcia has not raised a colorable void-sentence claim, and the denial of
his motion is not subject to direct appeal. See Burg, 297 Ga. App. at 120.
      For the foregoing reasons, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.